Citation Nr: 1636526	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the election of the October 30, 2013, effective date for Post 9/11 education benefits (38 U.S.C. Chapter 33) is irrevocable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998 and from October 2003 to February 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently returned to the RO in Phoenix, Arizona.


REMAND

As requested in his substantive appeal, the Veteran was scheduled for a videoconference hearing before the Board in April 2016.  VA sent letters to the Veteran in March and April of 2016 notifying him of the hearing.  These letters were returned by the Post Office as undeliverable, and the Veteran failed to report for the scheduled hearing.  Significantly, the letters sent to the Veteran informing him of the hearing were not sent to his most recent address of record.  These letters were sent to the Veteran's address in Fort Huachuca, Arizona.  The most recent address of record for the Veteran is an address in Phoenix, Arizona.  

Since the Veteran was not properly notified of the hearing and he has not withdrawn his request for a videoconference hearing before the Board, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




